                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

PAMELA S. MONROE                                                              PLAINTIFF

v.                               No. 2:18-CV-02162

ANDREW M. SAUL, Commissioner,
Social Security Administration                                              DEFENDANT

                                     JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

     IT IS SO ADJUDGED this 26th day of July, 2019.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
